DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/918800 and 61/918848, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior listed applications do not disclose a slack limiting element.  Accordingly the claims are not entitled to the benefit of the prior filed provisional applications and are accorded an earliest filing date of December 19, 2014 which corresponds to PCT/IB2014/067173.

Election/Restrictions
Claims 16-19, 24, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 18, 2022.
Applicant's election with traverse of Species a, c, i, e, and h in the reply filed on February 18, 2022 is acknowledged.  Applicant has traversed the Species requirement regarding Set 2 and the Subspecies election, Applicant elected Subspecies i, the other elections were not traversed.  The traversal is on the ground(s) that a pulley does not require a groove or adjacent projection and that the two are not mutually exclusive.  This is not found persuasive because though the pulley may not require a guide, this would be a broader situation encompassed by the overall pulley, Applicant is not required to claim the lack of a guide feature but should Applicant claim a guide feature is used the election limits them to pursuing one type of guide structure.  Applicant appears to disclose these separately showing the teeth and projection in Fig. 5E whereas the groove is shown in Fig. 5D.  AS they are separate structures which provide the same function it does not appear to be explicitly disclosed that you would use both.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 depends on claim 13 however it refers to “the ribs” which are introduced in claim 14 as such there is a lack of antecedent basis for the subject matter and it appears the dependency should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuBois et al. (US 2004/0127847) in view of Heinzelman et al. (US 5,364,351) and Stevens-Wright et al. (US 5,462,527).
With regard to claim 7, DuBois et al. teach a steerable catheter control system for bi-directional control of a steerable catheter, the catheter comprising at least two control wires (Fig. 2A members 70 and 80), a distal end of each of the control wires being coupled to the catheter at a distal region thereof (Fig. 2A, [0034] connect to distal end 62), the control system comprising: a housing coupled to the catheter, the housing defining an inner housing (Fig. 1 member 23, interior hosing shown in Figs. 2 where components are located within 23); a slide assembly positioned within the inner housing and operable to translate linearly therein (Figs. 2 member 42, [0025]); a proximal portion of the at least two control wires being positioned with the slide assembly (Fig. 2A at 46 and 44); wherein one of the at least two control wires is indirectly 
With regard to claims 8, 14, and 15, the two dowels are ribs which are considered as a serpentine friction device as the wires curve in a serpentine fashion around the dowels by being 

    PNG
    media_image1.png
    556
    445
    media_image1.png
    Greyscale

With regard to claims 9 and 10, see the wires between the two pins 122 (Fig. 17).
With regard to claims 11 and 12, the top portion and bottom portion are formed by top and bottom portions of the housing (Fig. 14, top portion 110, base portion is the portion of 83R in which 122 are inserted).
With regard to claim 13, the Examiner notes limitations to the pins being formed integrally are product by process limitations.  Applicant is advised that patentability of a product 
With regard to claims 20-23, DuBois et al. teach a pulley 92 with a peripheral groove taken as the height guide/pulley guide (Fig. 2A, [0026]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783